1    CLYDE M. BLACKMON (SBN 36280)
     ROTHSCHILD WISHEK & SANDS LLP
2    765 University Avenue
     Sacramento, CA 95825
3    Telephone: (916) 444-9845
     E-Mail: cblackmon@rwslaw.com
4
     Attorneys for Defendant
5    Navjot Singh
6
7
8                IN THE UNITED STATES DISTRICT COURT FOR THE
9                           EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 2:10-CR-00347 MCE
12              Plaintiff,                             STATUS REPORT AND STIPULATION
                                                       AND ORDER CONTINUING STATUS
13        vs.                                          CONFERENCE
14   NAVJOT SINGH,
15              Defendant.
16
17                                       STATUS REPORT
18        On June 6, 2019, the Court granted Mr. Singh’s Petition for
19   Writ of Error Coram Nobis thus permitting him to withdraw his
20   previously entered plea of guilty and sitting aside his
21   conviction of conspiracy to distribute a controlled substance in
22   violation of 21 U.S.C. §§ 846 and 841(a)(1).                     Mr. Singh is not a
23   citizen of the United States, and his conviction made him
24   subject to mandatory deportation to India.                    The matter is on the
25   Court’s calendar for September 12, 2019, for a status
26   conference.     The parties want to continue the status conference
27   to give them time in which to work out a resolution of the case
28   that would permit Mr. Singh to plead guilty to an immigration



                                               - 1 –
                   STATUS REPORT AND STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
1    neutral offense.     The matter was previously continued from July
2    25, 2019, however Mr. Singh’s counsel has experienced health
3    problems and has been out of his office for the last five weeks.
4    As a result, he has been unable to complete the research
5    necessary to assist in the proposed resolution of the matter.
6                                        STIPULATION
7        The United States of America, through its counsel Assistant
8    U. S. Attorney Justin L. Lee, and Navjot Singh, through his
9    counsel Clyde M. Blackmon, stipulate that the status conference
10   now scheduled for September 12, 2019, may be continued to
11   October 17, 2019.
12       The parties further stipulate that the time from the
13   currently set status conference on September 12, 2019, through
14   October 17, 2019, the requested date for the continued status
15   conference, should be excluded from the computation of the
16   period of time within which the trial of this case should
17   commence under the Speedy Trial Act.              Counsel for the parties
18   are in agreement that a continuance of the status conference is
19   necessary, taking into account the exercise of due diligence,
20   for both sides to effectively prepare the matter.                     See 18 U.S.C.
21   § 3161(h)(7)(B)(iv).      For these reasons the parties stipulate
22   that the ends of justice served by granting the requested
23   continuance of the currently set status conference outweigh the
24   best interests of the public and Mr. Singh in a speedy trial.
25   /////
26   /////
27   /////
28   /////



                                            - 2 –
                STATUS REPORT AND STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
1        IT IS SO STIPULATED.
2    DATED:     September 9, 2019            By:      //s// Clyde M. Blackmon for
                                                          Justin L. Lee
3                                                         Assistant U.S. Attorney
4
     DATED:     September 9, 2019            Rothschild Wishek & Sands, LLP
5
                                             By:      //s// Clyde M. Blackmon
6                                                        CLYDE M. BLACKMON
                                                         Attorneys for Navjot Singh
7
8                                            ORDER
9
         GOOD CAUSE APPEARING upon the stipulation of the parties it
10
     is ordered that the status conference currently scheduled for
11
     September 12, 2019, is continued to 10:00 a.m. on October 17,
12
     2019, in courtroom 7.
13
         For the reasons stipulated to by the parties, good cause
14
     exists pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv); therefore,
15
     time is excluded under the Speedy Trial Act through October 17,
16
     2019.    Based on the stipulation of the parties, the Court finds
17
     that the interests of justice served by granting the requested
18
     continuance of the status conference outweigh the best interest
19
     of the public and Mr. Singh in a speedy trial.                     18 U.S.C.
20
     3161(h)(7)(B)(iv); Local Code T4.
21
         IT IS SO ORDERED.
22
     Dated:   September 13, 2019
23
24
25
26
27
28



                                              - 3 –
                  STATUS REPORT AND STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
